Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                   DETAILED ACTION
1.    Applicants’ election with traverse of Group I (claims 1-11) filed on February 10, 2021 has been considered and acknowledged. The traversal is on the ground(s) that examining the two groups together would not constitute a serious burden on the PTO office, since a proper search for one Group would identify the art for the other Group. The arguments were found unpersuasive because of the following reasons: (i) a search for one group does not necessarily result in art related to another group that is, in the instant case, prior art search for method of of Group I would not be co-extensive with prior art search the  product of group II (ii) separate classification search is prima facie evidence of burden, (iii) the issues regarding each group of invention are not the same with respect to 35 U.S.C. 112 and 35 U.S.C. 101 statutes. Hence the restriction is deemed proper.
Status of the Application
2.    Claims 1-11 are considered for examination. Claims 12-17 are withdrawn from 
further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected 
Group.
                                                          Priority
3.    This application filed on March 30, 2018 is a CON of US 13/965,696 filed on August 13, 2013 which is a CIP of US 13/330,745 filed on December 20, 2011 which is a DIV of US 11/621,703 filed on January 10, 2007.
Informalities
4. The following informalities are noted:
  (i)  Claim 3 recites steps (a), (b), (c) and (c). It would have been steps (a), (b), (c) and (d).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.    The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3, step (b) recites ‘at least one inosine residue or inosine analogue’ and the step (c) and (d) recites inosine residue. The meets and bounds of the claim are unclear and indefinite because it is not clear if inosine analogue is a required limitation or not because the steps (c) and (d) do not requires said inosine analogue.


Claim Rejections - 35 USC §102
6.    The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)    the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(b)    the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
A. Claims 3-9 and 11 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Millar et al. (WO 2006/125267 A1).
Millar et al. teach a method of claim 3-4, producing a target DNA comprising
(a)    providing a target DNA (see page 4, line 8-20, page 7, line 30-33, page 8, line 1-34, page 5, line 17-34, page 6, line 1-29);
(b)    providing a primer solution containing an at least one exonuclease-resistant nucleotide containing primer, wherein said primer comprises at least one or two inosine or inosine analogue (see page 4, line 8-20, page 7, line 30-33, page 8, line 1-34, page 5, line 17-34, page 6, line 1-29);
(c) generating a DNA amplification mixture by mixing together the target DNA, the primer solution, at least one 5’-3’ exonuclease-deficient DNA polymerase , dNTPs and at least one endonuclease that is capable of nicking an inosine-containing primer to 
(d) and incubating the DNA amplification mixture to amplify at least one portion of the target DNA using the at least one exonuclease-resistant inosine-containing primer to produce the at least one amplicon, wherein the exonuclease resistant , inosine-containing primer comprises a phosphorothioate linkage at 3’, 5, or both 3’ and 5’ side of the inosine residue (see page 4, line 8-20, page 7, line 30-33, page 8, line 1-34, page 5, line 17-34, page 6, line 1-29, page 12, line 10).
With reference to claim 5, Millar et al. teach that the primer solution comprises a buffer comprising divalent magnesium ions, a reducing agent (DTT), Tris (amplification buffer), and a single stranded DNA binding protein (recA) or T4gp32 (see page 6, line 33-34, page 17, line 21-23, page 7, line 1-3).
With regard to claims 6-7, Millar et al. teach that the method further comprises decontaminating primer solution by exonuclease and inactivating the exonuclease in the primer solution prior to generating DNA amplification reaction mixture and the target DNA is amplified under isothermal conditions (see page 7, line 4-40, page 8, line 25-31, page 19, line 14-21).
With regard to claim 8-9, Millar et al. teach that the at least one inosine is positioned at atleast 4 nucleotides from the 5’end of the primer or penultimate 3’ end and (see page 13, line 27-31).

B. Claims 3-9 and 11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McCarthy et al. (US 2004/0067559).
McCarthy et al. teach a method of claims 3-4, producing a target DNA comprising
(a) providing a target DNA (see at least para 0026-0027); 
(b) providing at least one exonuclease-resistant primer wherein the primer contains modified precursors (inosine or inosine analogue) (see at least para 0027; indicating incorporation of modified nucleotide into extended nucleic acid primer; para 0065 indicates modified precursor as dITP (inosine) or inosine analogue (hypoxanthine);
(c) generating a DNA amplification mixture by mixing together the target DNA, the primer solution, at least one 5’-3’ exonuclease-deficient DNA polymerase , dNTPs and at least one endonuclease that is capable of nicking an inosine-containing primer to  produce at least one amplicon (d) and incubating the DNA amplification mixture to amplify at least one portion of the target DNA using the at least one exonuclease-resistant inosine-containing primer to produce the at least one amplicon, wherein the exonuclease resistant , inosine-containing primer comprises a phosphorothioate linkage 
With regard to claim 5, McCarthy et al. teach that the reaction mixture comprises a buffer comprising divalent magnesium ions, a reducing agent (DTT), Tris, and single stranded binding protein (T7 gene) (see at least para 0128, para 0172).
With reference to claim 6-7, McCarthy et al. teach that the method further comprises decontaminating primer solution by exonuclease and inactivating the exonuclease in the primer solution prior to generating DNA amplification reaction mixture and the target DNA is amplified under isothermal conditions that the methods occur substantially simultaneously under isothermal conditions (see at least para 0026- 0048, para 0065, 0068).
With regard to claim 8-9, McCarthy et al. teach that the at least one inosine is positioned at least 2-3 nucleotides from the 5’end of the primer or penultimate nucleotides at 3’ terminus (see at least para 0026- 0048, para 0065, para 0116-0123, para 0072-0076, para 0131).
With regard to claim 11, McCarthy et al. teach and the DNA polymerase is selected from Bst DNA polymerase and klenow (exo-), Klenow fragment of DNA polymerase I exo- (see at least, para 0103, para 0134); at least one forward and one reverse inosine containing primers or at least one extender template (see at least para 0065, 0071). For all the above, the claims are anticipated.

Claim Rejections - 35 USC § 103
7.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

A.  Claims 1-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nelson et al. (US 7,993,839) in view of Lerner et al. (US 6,291,161).
Nelson et al. teach a method of claim 1-4, 6-7, 11, producing at least one amplicon based on a target DNA comprising: providing the target DNA and a primer solution comprising at least one exonuclease-resistant, modified nucleotide, wherein the primer comprises at least two or more adjacent modified nucleotides and decontaminating the primer solution with an exonuclease to remove any contaminating nucleic acids to generate a decontaminated primer solution (see entire document, at least col. 20, line 15-52) and inactivating the exonuclease , generating amplification mixture comprising exonuclease deficient DNA polymerase (Phi29 DNA polymerase) and incubating the amplification mix to amplify at least one portion of the target nucleic acid using the primer comprising exonuclease-resistant, modified nucleotides (see entire document, at least col. 20, line 52-62).

With regard to claim 8-9, Nelson et al. teach that the at least one modified nucleotide is positioned at least 2-3 nucleotides from the 5’end of the primer or penultimate nucleotides at 3’ terminus (see at least col. 19, line 22-67, col. 20, line 1-11).
Although Nelson teach that the modified nucleotide is inosine (see at least col. 4, line 63-66), however, Nelson et al. did not specifically teach inosine containing primer and said primer comprising at least 2 adjacent inosines.
Lerner et al. teach a method for producing amplification product using inosine-containing primer wherein Lerner et al. teach said primer comprises at least 2 adjacent  inosines to allow a single primer to hybridize to large number of variable region sequences in a target and produce variable domain of immunoglobulin or antibody genes (see at least col. 21, line 8-59, col. 22, line 1-67, table 1-2,  col. 8, line 33-65).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made, to combine the method as taught by Nelson et al. with the inosine primer as taught by Lerner et al. to develop an improved method. The ordinary person skilled in the art would have motivated to modify the method of Nelson et al. with the inosine primer as taught by Lerner et al. and have a reasonable expectation of success that the combination would result in enhancing the sensitivity of the method for producing a target DNA because Lerner et al. et al. 
B. Claims 1-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCarthy et al. (US 2004/0067559 Al) in view of  Lerner et al. (US 6,291,161).
McCarthy et al. teach a method of claims 1-11, for producing an amplicon as discussed above 6B. However, McCarthy et al. did not specifically teach inosine primer having 2 adjacent inosines.
With reference to claims 1, 10, Lerner et al. teach a method for producing amplification product using inosine-containing primer wherein Lerner et al. teach said primer comprises at least 2 adjacent  inosines and inosine residues allow a single primer to hybridize to large number of variable region sequences in a target and produce variable domain of immunoglobulin or antibody genes (see at least col. 21, line 8-59, col. 22, line 1-67, table 1-2,  col. 8, line 33-65).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made, to combine the method as taught by McCarthy et al. with the inosine primer as taught by Lerner et al. to develop an improved method. The ordinary person skilled in the art would have motivated to modify the method of McCarthy et al. with the primer comprising at least two adjacent inosine residues as taught by Lerner et al. and have a reasonable expectation of success that the combination would result in enhancing the sensitivity of the method for producing a 
                              Nonstatutory Double Patenting
8.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www .uspto. gov/ patents/ process /file/efs/guidance/eTD-info-I.jsp.
A. Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 9,951,379 (hereafter ‘379). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-11 are generic to all that is recited in claims 1-36 of the patent ‘379. That is, the method steps of the claims 1-11 fall entirely within the scope of claims 1-36 of the patent ‘972, or in other words, claims 1-11 are anticipated or obvious over the claims 1-36 of the patent ‘379. Specifically, the instant claims recite a method for producing an amplicon using inosine- containing primer which is within the scope of the claims 1-36 of the patent ‘379, The instant claims and the claims in the patent ‘379 
B. Claims 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,100,292 (hereafter ‘292). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim 3 is generic to all that is recited in claims 1-7 of the patent ‘292. That is, the method steps of the claim 3 fall entirely within the scope of claims 1-7 of the patent ‘292, or in other words, claim 3 is anticipated or obvious over the claims 1-7 of the patent ‘292. Specifically, the instant claim recites a method for producing an amplicon using inosine- containing primer which is within the scope of the claims 1-7 of the patent ‘292, The instant claim and the claims in the patent ‘292 differ in wording of the claims which is considered as an obvious variation. Thus the claims in the patent ‘292 encompass the instant claim are coextensive in scope.
C.  Claims 3-9, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,202,972 (hereafter ‘972). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-22 are generic to all that is recited in claims 3-9, 11 of the patent ‘972. That is, the method steps of the claims 3-9, 11 fall entirely within the scope of claims 1-22 of the patent ‘972, or in other words, claims 3-9,11 are anticipated or obvious over the claims 1-22 of the patent ‘972. Specifically, the instant claims recite a method for producing an amplicon using inosine- containing primer which is within the scope of the claims 1-22 of the patent ‘972, The claims in the patent ‘972 disclose a 
                                          Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair- my. uspto. gov/ pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637